Action to recover land. At close of plaintiff's evidence, defendants' motion for judgment of nonsuit was allowed. From judgment dismissing the action plaintiff appealed.
The assignment of error chiefly relied upon by plaintiff, on his appeal to this Court, is based upon his exception to the order allowing the motion for judgment of nonsuit. Plaintiff admitted upon the trial below that defendant, John H. Dove, was the owner of the three lots described in the complaint at the time the sheriff of Lenoir County sold same for taxes, on 3 June, 1924. He claims title under deed executed by the sheriff, dated 6 June, 1925. Evidence offered by plaintiff fails to show compliance by him as purchaser at the sale with statutory provisions required to make the sheriff's deed valid. There was no error in allowing the motion. Price v.Slagle, 189 N.C. 757.
The other exceptions are without merit. The judgment is
Affirmed.